                                      EXHIBIT A




Case: 18-05014   Doc# 13-2   Filed: 11/20/18   Entered: 11/20/18 12:12:49   Page 1 of
                                          4
Case: 18-05014   Doc# 13-2   Filed: 11/20/18   Entered: 11/20/18 12:12:49   Page 2 of
                                          4
Case: 18-05014   Doc# 13-2   Filed: 11/20/18   Entered: 11/20/18 12:12:49   Page 3 of
                                          4
Case: 18-05014   Doc# 13-2   Filed: 11/20/18   Entered: 11/20/18 12:12:49   Page 4 of
                                          4
